Citation Nr: 1308550	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  07-10 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen Veteran's claim of entitlement to service connection/compensation for a chronic psychiatric disorder to include under the provisions of 38 U.S.C.A. §1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from September 1964 to July 1966.

This matter most recently came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The March 2006 rating decision denied service connection for chronic anxiety secondary to vocational rehabilitation.  The Board observes, however, that service connection for a psychiatric disorder was previously denied, including in a final May 1985 Board decision.  Therefore, while acknowledging that the RO in March 2006 adjudicated the Veteran's claim on a de novo basis, the Board is nevertheless required to address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a chronic psychiatric disorder.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

The Board remanded this claim in November 2007 and February 2012 so that certain due process concerns could be addressed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.









REMAND

As indicated in the Introduction, this case was most recently remanded in February 2012.  Unfortunately, the ordered development remains to be sufficiently completed.  Accordingly, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The February 2012 remand informed the Veteran that, pursuant to the instructions enunciated as part of the Board's November 2007 remand, the RO sent the Veteran a March 2009 letter advising him that service connection for his claimed psychiatric disability had been previously denied in 1983 [by the RO].  The claim was noted to have been denied as the condition was not found to have been related to vocational training.  He was also essentially advised that the appeal period had expired and the decision was now final.  The letter did not, however, inform the Veteran that his claim had been denied by the Board in May 1985; the Veteran also did not appeal that decision and the appeal period had expired.  The March 2009 letter made no mention of the bases for the previous Board denial in May 1985, which differed from those utilized by the RO in 1983.  As such, the Board in February 2012 sought to correct this procedural notice error.  

The Board added in February 2012 that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

The Board's February 2012 remand therefore directed, inter alia, that the following be completed:

1.  The RO/AMC should furnish the Veteran with a notice letter in connection with his application to reopen his claim for service connection/compensation for a chronic psychiatric disorder.  The letter should:  (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  The Veteran should be provided with the definition of "new and material evidence" under 38 C.F.R. § 3.156(c) (2011) and informed as to what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous May 1985 Board decision.  See Kent.

Subsequent to the Board's February 2012 remand, the AMC sent the Veteran a letter in February 2012.  This letter informed the Veteran that he was previously denied service connection for a psychiatric disorder and chronic anxiety secondary to vocational rehabilitation, and that he was notified of this decision on March 10, 2006.  He was also informed that his claim had been "previously denied because not service connected, not secondary."  Clearly, this notice was not in any way responsive to the instructions which were set out in the Board's February 2012 remand.  Thus, the Veteran has still yet to be provided either sufficient or accurate notice compliant with Kent in response to his claim to reopen. 

The Board also in February 2012 instructed the RO/AMC to:

2.  The RO/AMC should obtain the Veteran's VA Vocational Rehabilitation Folder and associate it with the claims folder.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.


The Board observes that an undated VA email sought to obtain the Veteran's "VR&E" folder.  A facsimile cover sheet, dated in March 2012, additionally shows that this folder was sought from the "Chicago Vocational & Employment Services."  A second facsimile cover sheet shows that another attempt to obtain this VR&E folder was made in June 2012.  An August 2012 VA Form 21-0820, Report of General Information, shows that a VR&E specialist was contacted at that time via telephone, and informed an AMC employee that "no VR&E folder existed" pertaining to the Veteran.

To this, the Board notes that its May 1985 decision it was noted that "records in the claims folder reveal that the veteran participated in Veterans Administration vocational rehabilitation training, under 38 U.S.C. Chapter 31, from 1970 to 1975."  His training reportedly involved the pursuit of a college degree.  In correspondence supplied VA by the Veteran in March and November 2012, and in February 2013, he supplied the complete name of a woman who he claimed acted as his counselor in the VR&E program from 1970 to 1975.  As this case is being remanded anyway, an additional attempt should be made to obtain the Veteran's VR& E folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran with a notice letter in connection with his application to reopen his claim for service connection/compensation for a chronic psychiatric disorder.  The letter should: (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  The Veteran should be provided with the definition of "new and material evidence" under 38 C.F.R. § 3.156(c) (2012) and informed as to what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous May 1985 Board decision.  See Kent.

2.  The RO/AMC should again seek to obtain the Veteran's VA Vocational Rehabilitation Folder and associate it with the claims folder.  This vocational rehabilitation training is shown to have occurred from 1970 to 1975.  The RO/AMC should, in its efforts to locate this folder, take note of the name of the VA vocational counselor supplied by the Veteran in March and November 2012, and in February 2013.

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  Then, the RO/AMC should readjudicate the issue of whether new and material evidence has been received to reopen the service connection claim for a chronic psychiatric disorder.  If the determination of this claim remains unfavorable, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before this case (accompanied by the complete claims file, to include the Vocational Rehabilitation Folder) is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


